              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:20-cv-00030-MR-WCM


MELVIN RICHARD ROBINSON, III,    )
                                 )
                   Plaintiff,    )
           vs.                   )                    ORDER
                                 )
                                 )
BRICKTON VILLAGE ASSOCIATION, )
INC., and LM PROPERTY,           )
                                 )
                   Defendants.   )
________________________________ )


      THIS MATTER is before the Court on the pro se Plaintiff’s filings [Docs.

48, 50], which the Court construes as motions for miscellaneous relief.

      The Court entered an Order on December 30, 2020, dismissing this

action. [Doc. 22]. A Judgment was entered that same day. [Doc. 23].

Thereafter, the pro se Plaintiff filed several post-judgment motions, including

two Motions to Amend the Complaint [Docs. 24, 32] and two Motions for

“TRO/Injunctive Relief” [Docs. 44, 47]. On July 26, 2021, the Court denied

the Plaintiff’s post-judgment motions. [Doc. 49]. That same day, the Court

received a filing from the Plaintiff, which appears to seek the removal of a

lien from his home. [Doc. 48]. On July 30, 2021, the Plaintiff submitted a

letter asserting additional allegations in support of his (dismissed) claims.


     Case 1:20-cv-00030-MR-WCM Document 54 Filed 08/05/21 Page 1 of 2
[Doc. 50]. On August 2, 2021, the Plaintiff filed a Notice of Appeal of the

Order denying his post-judgment motions. [Doc. 51]. That appeal remains

pending.

      Generally speaking, the filing of a notice of appeal divests the district

court of jurisdiction over a case. See United States v. Wooden, 230 F. App’x

243, 244 (4th Cir. 2007) (per curiam). “The filing of a notice of appeal is an

event of jurisdictional significance – it confers jurisdiction on the court of

appeals and divests the district court of its control over those aspects of the

case involved in the appeal.” Griggs v. Provident Consumer Discount Co.,

459 U.S. 56, 58 (1982) (per curiam). As such, this Court lacks jurisdiction to

entertain the Plaintiff’s filings.

      IT IS, THEREFORE, ORDERED that the pro se Plaintiff’s motions for

miscellaneous relief [Docs, 48, 50] are DENIED WITHOUT PREJUDICE.

      IT IS SO ORDERED.
                     Signed: August 4, 2021




                                       2



      Case 1:20-cv-00030-MR-WCM Document 54 Filed 08/05/21 Page 2 of 2
